Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 1 of 56

EXHIBIT 2-3
Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 2 of 56

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT, CIVIL ACTION - LAW

Plaintiff
TROOPER JAIME LOPEZ

and TROOPER GABRIEL L.

)
)
)
)
)
)
)
)
PADUCK, )
)
x

Defendants No. 3:17-cv-02031-ARC

 

DEPOSITION TESTIMONY OF
TROOPER JAIME LOPEZ
, FRIDAY, MARCH 1, 2019

OFFICE OF THE ATTORNEY GENERAL
417 LACKAWANNA AVENUE - SUITE 203
SCRANTON, PENNSYLVANIA

TERESA A. CROSSIN, RMR
NOTARY PUBLIC

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9
MOOSIC, PA 18507
(570) 558-3011 (800) 570-3773
FAX (570) 558-3014

 

 

 

 
Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 3 of 56

 

COUNSEL PRESENT:

On behalf of the Plaintiff:

. LAMPMAN LAW
BY: LEONARD GRYSKEWICZ, JR., ESQ.
2 Public Square
Wilkes-Barre, PA 18701

On behalf of the Defendant Lopez:
HARRY T. COLEMAN, ESQ.
41 North Main Street
Carbondale, PA 18407

On behalf of the Defendant Paduck:
PENNSYLVANIA STATE POLICE
BY: ANDREW M. RONGAUS, Asst. Gen. Counsel
Office of Chief Counsel
1800 Elmerton Avenue
Harrisburg, PA 17110

STIPULATIONS

It was stipulated and agreed by and between
counsel that the reading, signing, sealing and filing
of the deposition transcript be waived.

It was further agreed that all objections except
as to the form of the question will be reserved until

the time of trial.

INDEX OF WITNESSES

EXAMINATION PAGE NUMBER
TROOPER JAIME LOPEZ
By Mr. Gryskewicz. ..... . . . 2. . 2. . . . .3

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 4 of 56

 

 

TROOPER JAIME LOPEZ,
WAS CALLED, AND HAVING BEEN DULY SWORN,

WAS EXAMINED AND TESTIFIED AS FOLLOWS:

EXAMINATION BY MR. GRYSKEWICZ:
Q. Trooper Lopez, my name is Lenny
Gryskewicz. I represent Mr. Bennett in this action.

Have you ever been deposed before?

A, Yes, I have.
Q. Okay. I am going to give you a quick
rundown of some rules. T am sure you learned them

last time and your attorney already explained them to
you.

So, I will be asking you questions
regarding, you know, the basis of this action, an
incident that took place in Judge Plummer's
Magisterial District Court on May 12, 2017.

My intent is not to annoy you or harass
you or embarrass you with my questions, simply to
learn what you know about this case. I am sure in
the course of this deposition I am going to ask you a
bad question, something that's not worded right. If
you don't understand a question I ask you, just let
me know, I will rephrase the question or withdraw the

question.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
¥

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 5 of 56

 

 

4

If you could please give verbal answers
to the questions. I will know what you mean if you
nod your head, but the stenographer will need a
verbal answer to build the transcript here,

I would ask that you would wait until I
am finished asking the question before you provide
the answer. The stenographer, as skilled as she is,
can't write down both of our responses at the same
time. I will provide you the same courtesy, sir, and
wait until you are finished answering to ask my next
question.

If you need a break at any point,
please, just let me know. I would just ask that you
answer any question that is currently posed to you
before we take a break. But if you need a break,
just let me know.

Do you have any questions about that?

A. I do not have any questions. Thank
you.

Q. Okay. What is the highest level of
education you have attained?

A. I completed about three years of
college.

Q. Okay. Did you get an Associate's

degree or Bachelor's degree from that?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
~ Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 6 of 56

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

5
A. Neither.
Q. Okay. What did you do for employment
before you became a police officer?
A. Most recently before becoming a police

officer, I was employed as a security guard and a
medical first responder for the Woodloch Pines Resort
in Pike County.

Q. Okay. When did you first become a
police officer?

A. September 25, 1995.

Q. Okay. And were you -- did you become a
State Trooper then?

A. Yes, sir.

Q. So, did you graduate the State Police
Academy at that time?

A. Yes, sir.

Q. Where did you go to the State Police

Academy at?

A, At the State Police Academy in Hershey,
Pennsylvania.
Q. Could you describe the training that

you underwent at the academy?
A. It was a six-month training program, at
that time standard for any cadet seeking employment

as a Pennsylvania State Trooper who was appointed as

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 7 of 56

 

 

6

a cadet to the program. And it consisted of an array
of education, including use of force, training in
understanding and enforcing vehicle code violations,
crime code violations, interpretations of the law.
It involved calisthenics, weight training, swimming.
I would have to say it was probably very similar to a
much shorter version of what military people go
through.

Q. Okay. Do you have requirements to

undergo new training every year as a State Trooper?

A. Yes.

Q. Could you tell me about those?

A. Typically, one that jumps out in my
mind is what is called legal updates training. As

time progresses, it is not unusual for laws to vary
slightly or new laws to be enacted. And those that
affect the performance of my job or a police
officer's job have to be made available to us and we
have to be subjected to what those new laws are.

I am also during that training tasked
with demonstrating proficient use of the taser,
hand-to-hand combat, firearms proficiency.

Q. Okay. And is that training yearly that
you have to undergo?

A. Annually.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 8 of 56

 

 

7

Q. Annually, okay. And is it the same
every year, legal updates, firearms training, et
cetera, or is it different every year?

A. The attendance for mandatory update
training occurs every year. The content of that
training will vary slightly depending upon the new
laws that I am being subjected to.

QO. Understood. When was the last time you
underwent this annual training?

A. We actually just did an online version

of that training and I just completed that, I would
say, within the last three months.

Q. Okay. When was the last time you
completed that training before May 12th of 2017, if
you remember?

A. My memory would not serve me to provide
an accurate answer.

Q. Okay.

A. But suffice it to say I know from, now,
23 years on the job I would have been subjected to
that training.

Q. Absolutely. And you wouldn't have been
a State Trooper on May 12th if you didn't do that
training, right?

A. Or would not have been certified to do

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 9 of 56

 

 

8
the job.
Q. Okay. How long were you stationed in
Troop P in Tunkhannock?
A. I have always been a member of Troop P

since I started with the Pennsylvania State Police up

to that point in time, probably since 2011.

Q. Okay.
A. As memory serves me.
Q. How long did you work with Trooper

Gabriel Paduck?

A. Trooper Gabriel Paduck and I were
partners for about a year, as I could remember.

Q. And was that one year prior to May 12th
of 2017 or one year from today?

A. With that follow-up question, I think
the accurate answer would be, in total, for about a
year.

Q. Okay. And do you remember what year it
was when you first met Mr. Paduck, Trooper Paduck?

A. Probably -- this incident happened in
March of 2017, so it would have to have been 2016
that I met him.

Q. Okay. And were you always assigned to
be partners with Trooper Paduck?

A. Trooper Paduck and I became midnight

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 10 of 56

 

 

9

partners; so, yes, we were routinely assigned to the
routine midnight shift, but it would not have been
unusual or uncommon for if either I or Trooper Paduck
was not working a particular midnight shift that we
would be paired up with someone else.

Q. Understood. Were you ever involved in
a lawsuit, not counting this one?

A. I was never mentioned as a party ina
lawsuit.

Q. Okay. So, you were never a Plaintiff
or a Defendant in a lawsuit before, is that fair to
say?

A. That's fair to say.

Q. Okay. Could you tell me what you were
deposed for then previously?

A. Once I was a Trooper in Sullivan
County, perhaps, maybe in the late '90s and I was
deposed for a crash investigation I conducted where
there were two parties, two opposing parties. I had
to go down to Lycoming County, Williamsport, and
provide a deposition in that civil case.

Q. So, would it be fair to say it was a
personal injury action between two parties and you
were just a witness that was deposed?

A. In that particular case, yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 11 of 56

 

 

10

Q. Okay. How many times do you estimate
that you were in Judge Plummer's courtroom before May
12, 2017?

A. I am going to answer with the
consideration that Judge Plummer also had another
office out in Factoryville.

Q. So, let me withdraw that question and
then reask it.

How many times do you estimate you were
in Judge Plummer's courtroom at Hollow Creek by the
Pennsylvania State Police barracks in Tunkhannock?

A. With respect to while Judge Plummer
presided over that office, I could not accurately
give you a number. It is fair to say it was easily

over 50 times.

Q. Okay. So, it was many times?
A. Oh, yes; too many to count.
Q. Did you ever meet Steven Bennett prior

to May 12, 2017?

A. I have not.

Q. When did you arrive at the Tunkhannock
PSP barracks on May 12, 2017?

A. On that night, I was called in earlier
than my normal scheduled start time for the midnight

shift because of an incident that was pending and had

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 12 of 56

 

 

11

depleted the resources of the p.m. shift. I arrived
at the barracks somewhere between 8:00 and 9:00 p.m.

on that day.

Q. What was your normal start time?
A. 2200 hours, also known as 10:00 p.m.
QO. And did you have off on May 11th or did

you work the day before?

A. As memory serves me, I worked the day
before.

Q. Okay. And would it have been the same
midnight shift, 10:00 p.m. to 7:00? Or if that's
wrong, tell me what time it was.

A. I can't answer with 100 percent
certainty, but it is highly likely I was scheduled a
midnight shift prior --

Q. Okay.

A. -- and coming in for a midnight shift
that night, as well.

Q. Could you describe your normal work
schedule to me around May 12, 2017?

A. As a permanent midnight Trooper, it is
typical that we would work a ten-day stretch. After
coming in from a weekend off that ten-day stretch
would begin by, perhaps, maybe working a p.m. shift,

returning the next day on a day shift, returning the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 13 of 56

 

 

12
third day on a day shift but, yet, returning that
same on that third day at 10:00 p.m. to begin a
series of seven midnight shifts.

Q. Okay. Do you remember how many days
you worked in a row prior to May 12, 2017?

A. I do not.

Q. Okay. And I don't believe I said this

in my instructions, but if I don't know is an answer
to a question, it is a perfectly acceptable answer.
So, what were you doing before you got
called in to work?
A. I was actually returning home with a

takeout order of food.

Q. Okay. And where do you live at, sir?

A. Laceyville, Pennsylvania, in Wyoming
County.

Q. About how far is that from the

barracks?

A. About 13 miles.

Q. Did you have anything to drink before
you went in to work?

A. If you are referring to alcoholic
beverages, no, I did not.

Q. Okay. To your knowledge, was any force

required to place Mr. Bennett under arrest on May 12,

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 14 of 56

 

 

13
2017?

A. To my knowledge, I am not aware of if
any force was necessary.

Q. Okay. And you would agree that Mr.
Bennett was already in police custody when you
arrived at the State Police barracks that night?

A. Yes, I would agree.

Q. Okay. And could you tell me where Mr.
Bennett was located when you first came into the
barracks that night?

A. He was located in a room that is known

to us as the patrol room and he was actually situated
upon the prisoner bench fastened to the same.

Q. Why is that room known as the patrol
room?

A, That is where those Troopers who are
assigned to the patrol section out of the Tunkhannock
barracks typically conduct their business.

Q. Okay. And is that normally where you
would keep a prisoner or somebody in custody?

A. That is normally where we would keep
somebody in custody, yes.

Q. Okay. Do you remember how Mr. Bennett
was restrained when you arrived at the barracks?

A. To my recollection, he was seated down,

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 15 of 56

 

 

14

handcuffed to his front, and those same handcuffs
were also attached to an ankle set of cuffs affixed
to the floor; thereby, he was unable to stand up.

Q. Okay. And did there come a point when
you and Trooper Paduck were asked to escort Mr.
Bennett to his preliminary arraignment?

A. Yes.

Q. Okay. And did you have to change Mr.

Bennett's restraints prior to transporting him to

that?
A. Somewhat so, yes.
Q. Okay. Did you do that personally?
A. I can't recall with 100 percent

certainty, but it stands to reason that myself, in

conjunction with the Trooper working with me, would
have prepared Mr. Bennett for the next phase of his
transport or custody, yes.

Q. Okay. And it was only yourself,
Trooper Paduck and Trooper Levanavage at the barracks
at that time, right?

A. When we were preparing him for
transport to Plummer's office, yes.

Q. So, would it have been the three of you
working in conjunction to change Mr. Bennett's

restraints?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 16 of 56

 

 

15

A. It could have been, if that's an
acceptable answer. If you need me to explain, I
could.

Q. Yeah, if you could explain.

A. It is a subject in custody who is being
prepared for transport. For safety reasons, there
should be at least two officers present. I know by

recollection that both Paduck and I were present.
Whether or not Trooper Levanavage actively engaged in
any part of assisting the affixing of the transport
belt to Mr. Bennett and the subsequent affixing of
his handcuffs to that transport belt I can't recall

with 100 percent certainty.

Q. Okay.
A. I did not do it alone.
Q. Okay. And could you tell me how Mr.

Bennett was restrained when you transported him?

A. He would have had a leather transport
belt affixed about his waist with a metal ring that
is present on the front portion of that belt about
where his naval is. And those handcuffs that he was
wearing about his hands would have momentarily been
-- one cuff would have been taken off, that same cuff
would have passed through that D-ring and the chain

would have went through that D-ring. That loose

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 17 of 56

 

 

16

handcuff would have been reaffixed to Mr. Bennett's
free wrist.

Q. And with the transportation belt, is
that the normal way that the State Police would
transport somebody?

A. Yes.

Q. Is there ever a time with State Police
transport individuals have their hands handcuffed
behind their back?

A. Yes, there most certainly is.

QO. Could you tell me why you would pick
handcuffing somebody behind their back versus using
the transport belt?

A. Upon first coming into contact with
somebody whom you deem you are going to be taking
into custody, the transport belt is not always
readily available; however, handcuffs normally are.
And when we transport somebody in handcuffs, absent
certain circumstances or reasons to justify placing
those handcuffs in front, not only is it required but
the preferred method is to handcuff that person
behind their back.

Q. Okay. And then was Mr. Bennett
restrained with the transport belt from the time you

left the Pennsylvania State Police barracks until he

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 18 of 56

 

 

17
was lodged at the Wyoming County Prison?
A. Could you repeat that question?
Q. Yes. Was Mr. Bennett restrained with

the transport belt and the handcuffs through that
transport belt the entire time from when you left the
Pennsylvania State Police barracks until he was
lodged at the Wyoming County Prison later that night?

A. That would have been the intention.

But I can't say with 100 percent certainty that he
was transported that way and here is why.

Q. Okay.

A. There came a point in time prior to him
going to jail that he had to visit the hospital.
There came a point in time before visiting the
hospital that he had to be assessed by ambulance
personnel. So, it would not have been unusual that I
would have or one of us would have modified the
manner in which he was transported to accommodate his
medical treatment.

Q. Okay. So, it is possible that he might
have been un-handcuffed or the restraints would have
been otherwise altered when he was being treated by
medical personnel that night, is that correct?

A. That's correct.

Q. Besides when he was being treated by

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 19 of 56

 

 

18

medical personnel, do you recall any other time that
his restraints were changed?

A. I don't.

Q. How were you, Mr. Bennett, and Trooper
Paduck arranged in the police vehicle when you were
traveling to the arraignment?

A. By my recollection, I was operating the
patrol vehicle that evening, so, that would have
situated me in front behind the steering wheel. Mr.
Bennett would have been in the back. And because of
Mr. Bennett's size and because of Trooper Paduck's
size, the most comfortable transportation
arrangements would have put Trooper Paduck in the
front passenger seat.

Q. Would you agree that while you were
transporting Mr. Bennett to his preliminary
arraignment that you did not have any problems with
him?

A. I would agree, I recall that.

Q. Would you agree that you had no
problems with Mr. Bennett while you were escorting
him into Judge Plummer's courtroom?

A. I would agree.

Q. When you entered the courtroom with Mr.

Bennett and Trooper Paduck, where did the three of

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 20 of 56

 

 

19

you take seats?

A. The entire time prior to the
proceedings but, yet, while we were in the courtroom,
there was a bunch of -- there was an assortment of
manner in which we were either standing or seated.
But there is, by default, a prosecution side and a
Defendant side. When we were seated, it is fair to
say that Trooper Paduck and I were on the prosecution
Side of the courtroom and Mr. Bennett was seated at
the Defendant's table.

Q. Okay. And were you and Trooper Paduck
seated at the prosecution table or in the seats
behind there?

A. As memory serves me, I was seated in
the seats behind the prosecution table, Trooper
Paduck, there was a portion of time when he was
seated at the prosecution table, and I think that
answers your question.

Q. Yes. At some point before Judge
Plummer came out into the courtroom, you went back
into the Judge's chambers, is that right?

A. That's right.

Q. What did you discuss with Judge Plummer
when you went back into his chambers?

A. I cannot recall what we discussed, but

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 21 of 56

 

 

20

I would not have gone there to engage him on
conversation of my choosing, I more than likely
responded to his request for me to come back there.

Q. Understood. So, you wouldn't have went
back into Judge Plummer's office unless he gave you
permission to or requested your assistance?

A. Most certainly.

Q. Where were you seated when Judge
Plummer came out of his office to begin the
arraignment?

A. As memory serves me, it would have been
at the seats behind the prosecution table.

Q. Okay. And do you remember where
Trooper Paduck was seated at that same time?

A. By recollection, I believe he was at
the prosecutor's table.

Q. For a time during the arraignment, you
and Trooper Paduck were standing off on the
prosecution side of the room while Judge Plummer
handed Mr. Bennett paperwork; would you agree with
that?

A. Could I ask you to repeat the question?

Q. Yes, absolutely. For a time during the
arraignment, so, after Judge Plummer came out of his

office, you and Trooper Paduck were standing on the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

29

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 22 of 56

 

 

21
prosecution side of the room while Judge Plummer
handed Mr. Bennett paperwork at the Defendant's
table, is that right?

A. Yes.

Q. Okay. And then during that time, is
that when Mr. Bennett began to ask Judge Plummer
questions?

A. In part, the answer to that is yes, but

that is not the only time Mr. Bennett had interrupted
the proceedings with questions to Judge Plummer.

Q. Okay. Do you remember what sort of
questions Mr. Bennett was directing towards Judge
Plummer?

A. Mr. Bennett was interested and had
asked Judge Plummer if he could obtain a PFA against
his alleged victim that night.

Q. And do you remember how Judge Plummer
responded to Mr. Bennett?

A. My recollection is simply by telling
Mr. Bennett that he can go to the courthouse on
Monday and apply at the Prothonotary's office.

Q. How would you characterize the
interactions between Judge Plummer and Mr. Bennett?

A. I would characterize the interaction

between those two as typical but it was changing. As

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 23 of 56

 

 

22

the proceedings went on, the interaction between the
two changed.

Q. And during the arraignment, you would
agree that Mr. Bennett stood up at one point while he
was talking with Judge Plummer, is that right?

A. Yeah, definitely, I remember that.

Q. And at that time do you remember
Trooper Paduck approaching Mr. Bennett and standing
next to him?

A. I actually remember myself doing that,
going and standing next to Mr. Bennett.

Q. Do you ever remember Trooper Paduck
standing next to Mr. Bennett?

A. Yes.

Q. And do you remember if that was before
or after you were standing next to Mr. Bennett?

A. I think there came a point in time when
Trooper Paduck was standing first and then there came
a point in time where I motioned, I moved towards
standing closer to Bennett and the Judge.

Q. Okay. And then after Mr. Bennett was
standing talking to the Judge for a time, he sat down
in his chair, correct?

A, I remember that actually happening,

yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 24 of 56

 

 

23

Q. And then do you remember Mr. Bennett
leaning forward in the chair while he was talking to
the Judge about something to do with the paperwork?

A. Yes.

Q. And is that when you placed your left
hand on his shoulder?

A. A simple answer to that is, yes, but
there came more than one point in time where Mr.
Bennett moved closer toward the Judge.

Q. Okay. Could you describe that to the
best of your recollection, sir?

A. Okay. I will attempt. IT know that
there is video of this interaction.

Q. Yes, sir.

A. So, it would be nice if we had the
video so that I can narrate what is going on and from
my recollection. But you are asking me to describe
how it was that T am able to say Mr. Bennett moved
forward on more than one occasion toward the Judge?

Q. Yes, sir, from your memory.

A. So, there was an interaction where,
overall, the Judge is going through the proceedings,
the preliminary arraignment proceedings. There is
dissatisfaction between what Magistrate Plummer is

articulating and what Mr. Bennett appears to be

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 25 of 56

 

 

24

hearing or gleaning from the same. There is moments
in time where Mr. Bennett is pushing himself
backwards away from the Defendant's table and moments
in time when he is inching forward towards the
prosecutor's table. So, when I say that I observed
that, it's because that is what I observed.

Q. Why didn't you place your hand on Mr.
Bennett's shoulder when he was leaning forward in the
chair previously?

A. Because that definitive line in the
sand whereby Magistrate Plummer has now -- has
eventually articulated Mr. Bennett is not going to
sign the bail paperwork had not occurred yet.

Q. And you would agree with me that Mr.
Bennett was standing up and arguing with Judge

Plummer prior to you placing your hand on his

shoulder?
A. Yes.
Q. Why didn't you restrain Mr. Bennett,

put him back in his chair when he stood up prior to
you putting your hand on his shoulder?

A. For reasons that I cannot articulate
any better than simply to say I didn't.

Q. Okay. After you placed your left hand

on Mr. Bennett's shoulder, you then placed your right

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 26 of 56

 

 

25

hand on his shoulder and chest area, is that right?

A. That's right.

Q. And could you tell me why you did that,
sir?

A. Because in the course of my putting my

one hand upon Mr. Bennett's right shoulder, I think
you just described?

Q. Yes.

A. My left arm out on his right shoulder,
he was not heeding my command to stop, don't come any
closer, requiring a more -- an increase in the amount
of force I utilized or needed to stop him from coming
closer.

Q. Do you remember how many times you told
Mr. Bennett to stop moving closer?

A. Suffice it to say more than once.

Q. Do you remember if you told him to stop
moving forward prior to placing your left hand on
him?

A. I don't recall. It could have
happened; I don't recall. Tt might have been
simultaneous when I said -- when I placed my arm on
him, it might have been simultaneous that I said
don't come any closer.

Q. Okay. When you had both of your hands

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 27 of 56

 

 

26

on Mr. Bennett's shoulder area, could you describe
what type of force you were applying?

A. Restraining force.

Q. Okay. So, were you pushing Mr. Bennett
back with your hands at that point?

A. The restraining force I applied was a
combination of stopping him and pushing him from
coming any closer.

Q. And is restraining force a term of art
that police use?

A. A term of art, I have never heard it
referred to as a term of art. It is a term that we
use in our training.

Q. So, let me rephrase that question.

Does restraining force mean something

specific to you?

A. Yes.
Q. Could you describe what it means?
A. Restraining force is a lower level of

force that is authorized to be used to accomplish an
objective, a lawful objective by a police officer.

Q. After you put both of your hands on Mr.
Bennett's shoulder, would you agree that Mr. Bennett
then was looking at you or in your direction?

A. I am sure there came a moment in time

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 28 of 56

 

 

27

when Mr. Bennett was looking at me but I also know
there is video evidence of this moment in time.

Q. And then after you had both of your
hands on Mr. Bennett's shoulder, at that point is
when you struck Mr. Bennett in the face, is that
correct?

MR. COLEMAN: Note my objection.

You could answer, Trooper.

THE WITNESS: There came a moment

in time after and while I was

restraining Mr. Bennett that I struck

Mr. Bennett. But I think the proper

reasoning for it are best summed up by

me narrating the video as it is playing.

BY MR. GRYSKEWIC2:

Q. I understand, sir. I would ask you to

testify as best you can from your memory about it.

Do you remember how you struck Mr. Bennett in the

face?

A. I do remember how I struck Mr. Bennett,
yes.

Q. Could you describe that, sir?

A. An open-handed strike with my right

hand about the left portion of his face or his cheek,

his left cheek.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 29 of 56

 

 

28

Q. And would you agree with me that from
the time you originally placed your left hand on Mr.
Bennett's shoulder to the time that you struck him in
the face was seconds?

A. Seconds, if not fractions of seconds,
yes.

Q. Would you agree with me that after you
struck Mr. Bennett in the face there was a pause
before Mr. Bennett stood up?

A. A brief pause, I would agree, yes.

Q. And then after that brief pause, you
would you agree that Mr. Bennett then tried to stand

up in the chair?

A. Yes.

Q. And could you tell me what you did
next?

A. In an attempt to prevent him from

getting any vantage or advantage point, I immediately
grabbed him about the upper portion of his chest with
my right arm intending to make him top heavy and take
him off balance.

Q. Okay. And I believe you did, in fact,
Make him top heavy and take him off balance, is that
correct, Trooper?

A. That is correct.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 30 of 56

 

 

29
QO. And you described that your arm was in
his chest area, is that right?
A. Upper portion of his chest, neck area.

I know it is characterized in the Complaint as a
choke hold.

Q. Okay. About how long in your
estimation do you believe you held Mr. Bennett in
this position with your arm around his neck and chest
area?

A. Approximately, 23 seconds, because I am
able to assess that time because I, too, have looked
at the video multiple times.

Q. So, that is based on you viewing the
video, the 23-second estimate, is that right?

A. That's correct.

Q. During that 23-second window, did Mr.
Bennett ever try to grab you with his hands?

A. No.

Q. During that 23-second window, did Mr.
Bennett ever try to kick you?

A. No.

Q. During that 23 seconds, did Mr. Bennett
ever try to bite you?

A, No.

Q. During that 23 seconds, did Mr. Bennett

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 31 of 56

 

30
try to assauit you in any way?

A. No.

Q. You would agree that while your arm was
around Mr. Bennett's chest and neck area, Judge
Plummer stood calmly at the front of the table?

MR. COLEMAN: Note my objection.
You can answer.
THE WITNESS: I can't say he stood
calmly.
BY MR. GRYSKEWICZ:
Q. Were you looking at Judge Plummer while

you were restraining Mr. Bennett?

A. No.

Q. So, would it be fair to say that you
are not sure what Judge Plummer was doing at the time
you were restraining Mr. Bennett?

A. In those moments that I was restraining
Mr. Bennett about his neck, head area, upper chest
area, it is fair to say that I, other than peripheral
vision, I was not 100 percent concerned with what and
how Judge Plummer was standing.

Q. While you were restraining Mr. Bennett,
would you agree that Trooper Paduck approached you
and stood behind you for a few moments?

A. I know that to be true.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 32 of 56

 

 

31
Q. Okay. And do you know that to be true
because you watched the video or you remember it
realtime?
A. Because I watched the video.
Q. Okay. And then would you agree with me

that then Trooper Paduck walked back to the front of

the Defendant's table where Judge Plummer was

standing?
A. Yes.
Q. And, again, do you know that to be true

because you watched the video or because of your
realtime recollection?

A. Because I watched the video.

Q. Okay. And then you would agree with me
that Trooper Paduck then began shuffling or reading
papers at the front of the Defendant's table during
this time?

A. Yes.

Q. And, again, do you know that because
you watched the video or because of your realtime
recollection?

A. Most certainly because I watched the
video.

Q. Why did you decide to release Mr.

Bennett at the end of the 23 seconds?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 33 of 56

 

 

32

A. Because I got to that point where I
felt he was now complying with my order to calm down.

Q. Okay. And how many times do you think
you ordered Mr. Bennett to calm down while you were
restraining him?

A. While I was restraining him, multiple
times.

Q. After you released Mr. Bennett, you had
a verbal exchange with him, right?

A. Yes.

Q. Do you remember what was said during
that time?

A. Not with 100 percent certainty, no, I
do not.

Q. After that verbal exchange, you would
agree with me that you took your name tag off in the
courtroom?

A. Yes.

Q. And then you took the pin off the back
of that name tag, correct?

A. Yes.

Q. And then you put that pin in Mr.
Bennett's lap, correct?

A. Not the pin but the name tag.

Q. Yes, I misspoke. You put the name tag

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 34 of 56

 

 

33

in Mr. Bennett's lap?

A. Yes.

Q. Why did you do this, sir?

A. He was requesting my name and badge
number.

Q. Would you agree with me that you were
upset with Mr. Bennett at this point?

A. No, I would not.

Q. How would you describe your feelings at

this point?

A. I was worked up, is how I would
describe my feelings. I had just taken the physical
action of restraining a larger man who had not heeded
my command to not come any closer in a courtroom
during a courtroom proceeding.

Q. So, would it be fair to say that your
adrenaline was certainly pumping at that point?

A. That would be fair, yes.

Q. Okay. And after your use of force
against Mr. Bennett, did you examine him for any
injuries in the courtroom?

A. I did not.

Q. Do you remember if part of your
exchange with Mr. Bennett was you asking him if he

was injured?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 35 of 56

 

 

34

A. I do recall that I said to Mr. Bennett
you are not hurt but that did not occur in the

courtroom, that actually occurred in the patrol car.

Q. Yes. In the parking lot?
A. Yes.
Q. But in the courtroom, do you remember

saying anything about Mr. Bennett being injured?

A. No.

Q. Then after this interaction and your
use of force, you then escorted Mr. Bennett out of
the courtroom, right?

A. Yes.

Q. And would you agree with me that Mr.
Bennett obeyed your command to stand up in his chair
when it was time to leave the courtroom?

A. I wouldn't agree with you entirely.

Q. Okay. Could you explain why you agree
and disagree with me then, sir?

A. I could. If we were watching the video
right now, I think the video would support my
statement that Mr. Bennett did not obey my command to
turn around and let's go, let's proceed out of the
courtroom simply. It required me to say it multiple
times. Eventually, I wound up grabbing him about his

right arm and compelling him to walk out of the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 36 of 56

 

 

35

courtroom.

Q. Would you agree with me that Mr.
Bennett didn't resist you when you grabbed his arm to
turn him around and walk him out of the courtroom?

A. I would agree with you, yes.

Q. Okay. Would you agree with me that Mr.
Bennett did not resist you while he was walking out
of the courtroom with you?

A. I would agree with you that he did not
resist me while we were walking out, yes.

Q. Okay. And what is your normal
procedure for escorting individuals -- strike that.
Let me rephrase that. That was confusing.

How were you normally positioned when
you are escorting a prisoner?

A. Normally, either behind him grabbing
him by the belt or grabbing him by one of his arms
and walking him forward.

Q. Okay. And it would be common for you

to place at least a hand on the prisoner, right?

A. It would be.

Q. Okay. And why do you do that, sir?

A. To maintain prisoner control and
security.

Q. Is that part of your training as a

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 37 of 56

 

 

36
police officer?
A, Yes, and part of our policy.
Q. Okay. And then at that time when you

were escorting Mr. Bennett out of the courtroom, you
were taking him to your patrol vehicle, right?

A. I was.

Q. Okay. And you would agree with me that
you had your hand on Mr. Bennett's transport belt
when you were escorting him out of the courtroom?

A. Yes.

Q. At any point did you pull Mr. Bennett
back towards you by that waist belt?

A. Yes.

Q. Could you describe that interaction for
us, sir?

A. Unfortunately, outside of the view of
the courtroom's camera, there came a point in time
where we had exited Judge Pliummer's courtroom but,
yet, had not exited the building and had not yet
arrived inside the patrol car during which Mr.
Bennett was leading me like a larger man or like a
mule, he was pulling me along. And I firmly planted
one of my feet down as I leaned back and pulled back
on the belt and told him to stop pulling me.

Q. Okay. And I have been in Judge

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 38 of 56

 

 

37

Plummer's courtroom before, I think everybody here
has, but for the record, could you describe how Judge
Plummer's office looks when you exit the courtroom?
MR. COLEMAN: His courtroom or his
office?
BY MR. GRYSKEWIC2:

Q. The office. So, I believe, from my
recollection, there is a courtroom and then his
office is outside and you have to go down a hallway.
If you could describe how it looks when you leave the
courtroom to the exit.

A. When you leave Judge Plummer's
courtroom and that courtroom is now behind you, it is
best described as a foyer. As you are approaching
the exit of the building, there are two meeting rooms
on the left. There is a bathroom on the right and
then eventually there is a secured area or pane of
glass where his administrative staff would stand
during business hours or sit during business hours.
There is a door to the same. There is a waiting area
for the public to sit and wait as they wait to go
into the courtroom.

Q. Okay. And do you know about where you
were in that area when you had to put your foot down,

as you described, and stop Mr. Bennett from going

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 39 of 56

 

 

38

forward?

A. With 100 percent certainty, no. It
could have been in the foyer between the bathroom and
the two meetings rooms where lawyers sometimes meet
with their clients. It could have been in that
waiting area where the public stands and sits. It
could have been just outside the building.

Q. And do you remember how hard you had to
pull on Mr. Bennett's transport belt?

A. There was no measurable amount of force
other than for me to say it was the force I use to
convey that message to stop pulling me.

Q. Would it be fair to say that you
stopped Mr. Bennett in his tracks from going forward
any farther?

A. Yes.

Q. Where was your police cruiser
positioned in the parking lot outside of Judge
Plummer's office?

A. In one of the parking stalls.

Q. Could you estimate about how far of a
walk it was from the door exiting Judge Plummer's
office to where your police vehicle was parked?

A. 15 yards.

Q. And then when you got to the police

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 40 of 56

 

 

39

cruiser, where did you place Mr. Bennett?

A. I returned Mr. Bennett, along with
Trooper Paduck, to the rear of the patrol car, rear
passenger compartment and sat him in the same.

Q. And do you remember if it was yourself
or Trooper Paduck that did that?

A. It was a combined effort, is my best
recollection.

Q. Okay. Do you know about how far
Trooper Paduck was behind you and Mr. Bennett as you
were exiting the courtroom?

A. No.

Q. Once you positioned Mr. Bennett in the
police vehicle, is that when Mr. Bennett started to
complain that his jaw hurt?

A. There was a series of events that
occurred rapidly; so, in the instant, no, that's not
when he complained his jaw hurt.

Q. Okay. So, when do you believe he first
began complaining that his jaw hurt?

A. I don't recall him saying that his jaw
hurt.

Q. Okay. Do you remember about -- do you
know where Mr. Bennett was located when he began to

hyperventilate in the vehicle?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 41 of 56

 

 

40

A. Still in the back passenger
compartment.

Q. Do you know about how long he was
seated in the police vehicle before this began to
occur?

A. Best described as instantly he started
to act up.

Q. And you then called an ambulance at Mr.

Bennett's request, correct?

A. My calling of the ambulance was not
instantly to Mr. Bennett's saying he wanted an
ambulance or saying he wanted to go to the hospital.
As my recollection serves me, he didn't ask for an
ambulance, he said he wanted to go to the hospital.

Q. And as a State Trooper, do you ever
transport people to the hospital?

A. That's not unusual, yes, we do.

Q. You do. So, what made you call the
ambulance this night then versus transporting him?

A. That he was insistent on going to the
hospital and I said to him he wasn't hurt; so, now a
dialogue began between Mr. Bennett and I.

Q. Okay. And at Tyler Memorial Hospital
is very close to where Judge Plummer's office is,

right?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 42 of 56

 

 

Al
A. Very.
Q. So, is there a specific reason that you
decided to call an ambulance versus driving him to

the hospital yourself?

A, Yes.
Q. Could you tell me what that is?
A. Yes. In this interaction between the

man in custody, Mr. Bennett, and I, I perceived that
he was feigning injury. And when I determined that
he was insistent on saying he was hurt, but, yet, I
was not seeing any injury upon him or seeing any
difficulty with any breathing, I did not see any
bleeding about him, if he was going to be that
insistent that he was hurt, I was not going to give
him the benefit of saying we transported him to the
hospital. T made the determination to call an
ambulance and ambulance personnel to the scene to
assess him.

Q. And do you remember if Trooper Paduck
placed a call to Corporal Mitchell after you exited
Judge Plummer's office but prior to you radioing for
the ambulance?

A. I know Trooper Paduck and I agreed for
us to notify the duty corporal. When that actually

took place, I cannot say with any certainty. I know

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 43 of 56

 

 

42

there has to be record of when that call occurred.

Q. Okay. During the MVR recording from
your police vehicle that you could be heard saying
Paduck is the hero two times, what did you mean by
that?

A. I reviewed the documentation you are
referring to. That captures a jovial moment between
my partner and I.

Q. Okay. Could you describe it for me --
let me strike that.

Was the jovial moment at that time you
said it?

A. Yes, yes, it was.

Q. So, could you describe to me why it was
a jovial moment for both of you?

A. T know that there actually is
documentation and a time sequence when that moment
occurred, and as memory serves me, by this point in
time, ambulance personnel had already arrived,
ambulance personnel had already begun their
assessment of Mr. Bennett. But, yes, Mr. Bennett was
not being transported to the hospital yet, so, there
came this moment in time, as memory serves me, as I
think about the documentation you are referring to,

that Trooper Paduck and I were able to talk about

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 44 of 56

 

 

43

what is about to happen next. We were referring to
Mr. Bennett being taken to the hospital but Trooper
Lopez cannot go with Mr. Bennett, who is agitated by
my presence. And I made reference or inference to
Trooper Paduck is the hero again, he gets to ride
with Mr. Bennett.

Q. Understood. And I know you referenced
that you removed yourself from the situation. Do you
remember at what time you began to, you know,
separate yourself from Mr. Bennett?

A. As ambulance personnel became more
involved and the need for Mr. Bennett to be assessed
by them, I was getting Mr. Bennett out of my patrol
car and that began my final interaction with Mr.
Bennett.

Q. Okay. Do you remember about how long
it took for the ambulance to arrive at Judge
Plummer's office?

A. I know it did not take long.

Q. Okay. And do you remember what
happened once the ambulance did arrive?

A. When the ambulance did arrive, they
began to exit their vehicle and began to ask what
happened.

Q. Did you speak to the EMTs at all?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 45 of 56

 

 

44

A. IT am sure I did.

Q. Okay. Did you give them any
descriptions of what happened?

A. I am sure I did.

Q. And, to your knowledge, did Trooper
Paduck do that, as well?

A. I am sure he did, to some extent, yes.

Q. And, to your knowledge, did Mr. Bennett
do that, as well?

A. He would have had to have interacted to
describe his injuries and his complaint.

Q. And then did you follow the ambulance

to the hospital?

A. I did.

Q. And then at some point I believe the
reports reference that you, while Mr. Bennett was in
the hospital, that you went back to the State Trooper
barracks, is that correct?

A. Yes.

Q. Do you remember why you went back to
the barracks at that time?

A. If memory serves me correct, I needed
to use the bathroom or I needed to get something, a
charger for my phone. There was some reason why I

went to the barracks. But I quickly returned back to

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 46 of 56

 

 

45
the hospital.

Q. And then did you just wait in the
parking lot for Trooper Paduck to exit with Mr.
Bennett?

A. I actually entered the emergency room

and remained a distance away from the personnel who
were treating Mr. Paduck -- excuse me, Mr. Bennett.

Q. Okay. Would you agree that once the
ambulance arrived at Judge Plummer's office, you did
not have any other problems with Mr. Bennett?

A. I did not.

Q. Okay. You served a PFA on Mr. Bennett
on May 13, 2017, is that right?

A. At the early portion of the next shift
that Trooper Paduck and I worked, yes.

Q. Could you tell me what part you played
in the serving of that PFA?

A. I continued to be the senior officer,
senior Trooper in our little crew of Trooper Paduck
and I. I made the determination that I still cannot
have any interaction with Mr. Bennett. I requested
that we call the officers from Tunkhannock Borough to
see if they were available to assist us. They were.
They accompanied us to Mr. Bennett's house. I

remained in the State Police patrol vehicle as

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 47 of 56

 

46

Trooper Paduck and whichever officer there was, I
believe it was Officer Bukavage, who proceeded to
serve the PFA.

Q. Would you agree that there were no

problems with Mr. Bennett when the PFA was served?

A. I don't believe there were.

Q. But you weren't right there?

A. I didn't go to the door.

Q. Okay. Understood. And then at some

later point you were charged with summary harassment
based on your interactions from May 12, 2017, is that
right?
MR. COLEMAN: Just note my
objection. You can answer.
THE WITNESS: That is correct.
BY MR. GRYSKEWICZ:
Q. Do you know who recommended that you be
charged with harassment, sir?
MR. COLEMAN: I would like a
continuing objection to all of these on
the harassment.
MR. GRYSKEWICZ: Understood.
MR. COLEMAN: You could answer.
THE WITNESS: As far as I

understand, it was the State Attorney

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 48 of 56

 

47]
General's office who said to my internal
affairs division to charge me.
BY MR. GRYSKEWIC2Z:
Q. Okay. And you were then subsequently

acquitted at the summary trial before a magisterial
judge, is that right?

A. I know the term to be found not guilty.

Q. Okay. What was your status with the
Pennsylvania State Police from May 13, 2017, until
you were found not guilty?

A. In the initial days, I was fully on
duty, no restricted duty. But there came a point in
time in June where they placed me on restricted duty.

Q. Okay. And then after the not guilty
verdict, were you reinstated to full duty?

A. Shortly thereafter.

Q. Okay. Do you remember about when your
reinstatement occurred?

A. Give me a moment to reflect. I believe
the summary trial occurred, perhaps, maybe March of
2018; so, it was shortly thereafter.

Q. Okay. Would you describe it as days,
weeks, months?

A. Days.

Q. Okay. To your knowledge, now that you

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 49 of 56

 

 

48

have been found not guilty, will the Pennsylvania
State Police insurance policy cover any type of
monetary damages that you may be required to pay in
this case?

A. I actually don't know the Pennsylvania
State Police's position on that.

Q. Okay.

A. I know that I am represented by counsel
at my expense.

Q. Okay. Sir, before I ask you these next
questions, I just wanted to give you a background why
IT am asking them. I am not asking them to harass you
or embarrass you, I am just asking because part of
the way punitive damages get calculated in a federal
lawsuit is based on a person's income.

So, I am going to ask you how much do
you make a year as a Pennsylvania State Trooper?

A. I can only refer to my tax records. I
don't know what the base salary of a Trooper with my
amount of years on the job is. It is not something
that I am interested in anymore. But, annually, my
tax records indicate that I take home somewhere
between 70- and $85,000.

Q. Okay. What do you estimate your total

net worth to be, sir? I know that's a difficult

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 50 of 56

 

 

49

question to answer, but if you could estimate to the
best of your ability.

A. I will answer honestly, because I know
my personal situation. My net worth is probably at
this juncture 90,000 a year income, gross income,
with what we own and what we have in bank accounts,
150,000.

Q. Not counting the incident on May 12,
2017, have you ever taken off your name tag and given
it to a person while you were on duty?

A. Yes.

Q. And could you describe that other
Situation for us?

A. As memory serves me, there was a moment
in time earlier on in my career where a woman who I
had issued a traffic citation to insisted that I give
her my badge. Well, as Pennsylvania State Troopers,
we don't wear badges on our person; so, I gave her my

name tag.

Q. Okay. Was she upset about the traffic
stop?

A. Yes.

Q. And you gave her your name tag so she

would know your name to do whatever she was going to

do with it?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 51 of 56

 

 

50

A. And appease her.

Q. Has anyone ever filed a civil complaint
against you before for violating their constitutional
rights?

A. I want to say no because I don't recall
that.

Q. Okay. Have you ever been reprimanded
by your commanding officer during your career as a
State Trooper?

A. Sure.

Q. Could you describe how many times you

have been reprimanded?

A. A handful.

Q. And that's over your entire 23-year
career?

A. sure.

Q. And do you remember specifically what

any of those reprimands would have been for?

A. Specifically, get your paperwork in
guicker.

Q. Okay. So, it would have been something
minor like that?

A. Yes.

Q. Have you ever been reprimanded based on

a use of force before in the line of duty?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 52 of 56

 

 

51

A. Reprimanded on a use of force, not that
I recall, no.

Q. Have you ever had to use force before
in the line of duty?

A. Absolutely.

Q. About how many times do you estimate
that you have had to use some level of force?

A. Too many to count. If you are going to

characterize the question using the phrase some level
of force, we have an array of force that we use, too
many times to count.

Q. Have you ever used deadly force in the
line of duty, sir?

A. Not against a person.

Q. Okay. Have you ever used your taser
against somebody in the line of duty?

A. Yes.

Q. About how many times do you think you
have had to deploy your taser?

A. Somewhere between three to six times
but definitely less than a dozen times.

Q. Okay. Have you ever had to deploy mace
or pepper spray in the course of your duty?

A. I don't recall ever applying mace.

Q. Okay. Have you ever had to use a baton

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 53 of 56

 

 

52
during the course of your duty?
A. Not upon a person, not while working
but while training I had to apply my baton.
Q. Okay. Are you aware of any complaints

that have ever been lodged against you based on your
conduct as a Pennsylvania State Police Trooper?

A. As memory serves me here today, nothing
jumps out another me. If anybody was able to produce
one such complaint, I wouldn't be surprised.

Q. Okay. How many arrests do you think
you have made in your career?

A. I am sorry, I am going to respond by
saying too many to count. I don't keep track,
accurate track of how many arrests I have made.

Q. Do you recall about how many
arraignments you have been to like you were at with
Mr. Bennett on May 12th?

A. That is such a routine occurrence that
I don't have an answer for you.

Q. Okay. So, have you done many
arraignments?

A. Yes.

Q. In your experience, about how long does
an arraignment take?

A. If a courtroom is not backed up, an

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 54 of 56

 

 

53

arraignment can take less than an hour, it could take
a half hour. If we are lucky, it occurs faster than
that.

Q. Okay. During your career as a police
officer, have you ever had to use an open-handed
strike like you used on Mr. Bennett before on a
person?

A. I am sure I have had to; nothing jumps

out in my memory.

Q. So, you wouldn't recall how many times?
A. No.
Q. Okay. During your career as a State

Trooper, can you recall ever using the restraint
about the chest or neck area that you used on Mr.
Bennett previously?

A. That level of force and than manner of
technique is applied routinely. Do I recall any

particular instance, no.

Q. And why do you say that it is used
routinely?
A. Because restraining an individual in

the line of my job is something I am called to do.
Even if I am assisting another department to do so,

it is routine.

Q. Okay. So, it is routine that you would

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 55 of 56

 

 

54

-- that you have to restrain people, obviously, in
the line of duty, right?
A. Yes, yes.
MR. GRYSKEWIC2: If I could have a
moment with my client?
(At this time there was a brief
recess taken.)
MR. GRYSKEWICZ: I don't have any
further questions.
MR. RONGAUS: I have no questions.
MR. COLEMAN: I have no questions

of Trooper Lopez. Thank you, sir.

(At this time the deposition
in the above-captioned matter

was concluded.)

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Case 3:17-cv-02031-ARC Document 61-3 Filed 11/26/19 Page 56 of 56

 

CERTIFICATE

I, Teresa Crossin,a Notary Public in and for
Luzerne County, Pennsylvania, do hereby certify
that the deposition was reported in machine
shorthand by me, that the said witness was duly
sworn/affirmed by me, that the transcript was
prepared by me or under my supervision and
constitutes a complete and accurate record of same.

I further certify that I am not an attorney
or counsel of any parties, nor a relative or
employee of any attorney or counsel connected with
the action, nor financially interested in the
action.

Cin On —

TERESA CROSSIN

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9

MOOSIC, PENNSYLVANIA 18507

 

 

 
